FILED
                     UNITED STATES COURT OF APPEALS                     NOV 03 2011

                                                                    MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                    U.S . CO U RT OF AP PE A LS




MANUEL JAIMES-MENDOZA,                            No. 06-72479

              Petitioner,                         Agency No. A075-570-154

  v.
                                                  ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before: CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Respondent's petition for panel rehearing is granted. The memorandum

disposition filed on June 9, 2010, is withdrawn and a superseding memorandum

disposition will be filed concurrently with this order.
                            NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           NOV 03 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S . CO U RT OF AP PE A LS

MANUEL JAIMES-MENDOZA,                           No. 06-72479

              Petitioner,                        Agency No. A075-570-154

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010**


Before: CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Manuel Jaimes-Mendoza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals' ('BIA') order dismissing his appeal

from an immigration judges' order denying his application for adjustment of status.

We have jurisdiction under 8 U.S.C. y 1252. We review de novo questions of law,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Nunez-Reyes v. Holder, 646 F.3d 684, 688 (9th Cir. 2011) (en banc), and we deny

the petition for review.

      The BIA correctly determined that Jaimes-Mendoza is inadmissible due to

his conviction for being under the influence of cocaine pursuant to Cal. Health &

Safety Code y 11550, despite his subsequent relief under Cal. Health & Safety

Code y 1203.4. See Nunez-Reyes, 646 F.3d at 695 (Federal First Offender Act

exception not available for 'under the influence' convictions); Ramirez-Castro v.

INS, 287 F.3d 1172, 1174 (9th Cir. 2002) (state expungement of a criminal

conviction generally does not remove its immigration consequences).

      PETITION FOR REVIEW DENIED.




                                         2                                   06-72479